* Judgment reversed by Supreme Court 178 So. 261.
This is a companion case to suit No. 5391, styled Baucum 
Kimball v. Garrett Mercantile Company et al., 177 So. 266, decided by us this day.
The only difference is that the cotton involved in this suit was bought by W.P. Baucum, instead of Baucum  Kimball, and in the number of bales purchased. The two cases were consolidated for trial below and also in this court. They were tried on the same note of evidence and the same defense is applicable to both.
For the reasons assigned in suit No. 5391, the judgment of the lower court in this case is affirmed, with costs. *Page 369